Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J), rendered June 3, 1982, convicting him of attempted criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence.
Judgment affirmed.
The testimony of the arresting officer at the suppression hearing as to the circumstances surrounding the arrest and seizure of the drugs from defendant was not incredible as a matter of law. Based upon that testimony, which was credited by the court, the motion to suppress was properly denied. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.